Court of Appeals, State of Michigan

                                       ORDER
                                                                  Kurtis T. Wilder
In re Kotewa, Minors.                                               Presiding Judge

Docket No.    333494                                              Stephen L. Borrello

LC No.        14-011627-NA                                        Elizabeth L. Gleicher
                                                                    Judges


              The Court orders that the January 10, 2017 opinion is hereby VACATED, and
a new opinion is attached.



                                                 /s/ Kurtis T. Wilder




                             JAN 19 2017